DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

§ 1.198  Reopening after a final decision of the Board of Patent Appeals and Interferences
When a decision by the Board of Patent Appeals and Interferences on appeal has become final for judicial review, prosecution of the proceeding before the primary examiner will not be reopened or reconsidered by the primary examiner except under the provisions of § 1.114 or § 41.50 of this title without the written authority of the Director, and then only for the consideration of matters not already adjudicated, sufficient cause  being shown.
The examiner has specific knowledge of the existence of particular references that indicate non-patentability of the appealed claims.  Therefore, prosecution is re-opened, and a new art rejection on the merits is presented below.  See MPEP 1214.04.
A Technology Center Director has authorized re-opening prosecution under 37 CFR 1.198 for the purpose of entering the new rejection. 


Response to Board Decision
This action is responsive to the Patent Trial and Appeal Board decision mailed on 20 August 2021. Claims 1-22 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dey et al. (US 2014/0280679 A1), support for which is disclosed in provisional application serial number 61/782,262 to which Dey claims priority, in view of Obhan (U.S. Patent No. 6,366,780).

Regarding claim 1, Dey discloses a method of content delivery of services in a mobile telecommunication network on the basis of predictions of user and network needs, the method comprising:
collecting and receiving information of use of services in the network ([0046]-[0047] Active User Set of users in the cell who have an active video session or have watched and are likely to again watch video when present in the cell and user preference profile of probabilities a specific user will request specific video categories; See 61/782,262 pg. 5, line 17 – pg. 6 line 13, pg. 34 Section II A. and IIB. first paragraph); 
analyzing network behavior based on the information received ([0047]-[0049] and Eq. 1-3; See 61/782,262 pg. 6, line 5 to pg. 7, line 16, pp 34-35, Section II B), the analyzing including:
([0058] the active user set (AUS) of the cell is updated at the beginning and every time users arrive and depart; See 61/782,262 pg. 9 , lines 15-16, pg. 35, Section III B; [0075] disclosing utilization states that the backhaul is in at any given time; [0077] the scheduler offers the client the delay associated with the utilization state; [0078] “the scheduler allocates the RAN backhaul resource at the transmission rate selected by the client, only if enough space bandwidth is available.” This implicitly discloses that the scheduler is aware at any given time the resource utilization and uses this information to make scheduling decisions; See 61/782,262 pg. 13, line 5 – pg. 14, line 13), and 
estimating an estimated traffic load ([0199]-[0200] and the equations at top of column 1 on pg. 21 disclosing calculations for estimating the total load (bandwidth) of requested videos subject to available resources, See 61/782,262 pg. 54, section I A; [0191] , See 61/782,262 pg. 53, top of right hand column “providing flexibility to serve more concurrent video requests and improve users’ QoE,”) from at least said continuously monitoring traffic load ([0047]-[0049] UPP of an AUS is defined as the selection probability of each video category of the AUS (based on the AUS); [0199]-[0200] the estimations are disclosed as subject to available resources);
based on the analysis:
deciding an optimal network configuration to be used for supporting the estimated traffic load in the network ([0199] the objective is to maximize capacity while meeting QoE requirements; See 61/782,262 pg. 53 last paragraph in right hand column – end of first paragraph beginning on pg. 54 disclosing the technique optimizes through tradeoffs in how the network delivers content; Fig. 1; [0157], See 61/782,262 pg. 15 line 19 – 16, line 6), 
selecting caches, including cache distribution, in the network to support the estimated traffic load locations in the network ([0155]-[0157] disclosing analyzing the movement of users around the network to select the appropriate cache for delivering the content, See 61/782,262 pg. 15, line 3- pg. 16,line 6; [0166]-[0169] disclosing further analyzing the AUS to determine the appropriate cache for delivering the content, See 6/782,262 pg. 21, line 14 – pg. 22, line 22; [0051] MPV distributes content to caches based on analysis of the most popular videos, see 61/782,262 pg. 7, line 21 – pg. 8, line 8; [0058] disclosing determining the most likely requested (MLR) content and distributing it to caches based on the analysis; See 61/782,262 pg. 8, line 12 – pg. 9, line 17), and 
defining several quality versions of a service in accordance with the estimated traffic load ([0191]-[0196] disclosing adaptable bit rate (ABR) streaming comprising storing “chunks” of video at different video rates for supporting various QoEs in the selected caches; disclosing not only the highest rates are stored such that the requested video can be delivered at the desired rate if it exists or downrated from a higher rate if the requested rate is not exactly matched by the available video rates in which the videos are cached by either the proactive or reactive techniques (e.g. MPV and LRU indicated above), See 61/782,262 pp 53-54 Section I; [0205] disclosing the quality directly related to the video bit rate (i.e., each video bit rate is a quality version); see 61/782,262 pg. 55, top of right hand column;  [0194] given a constraint such as bandwidth, the techniques determine which rates of vides to be cached or transrated (converted to a lower rate) based on the equations on pg. 21; See 61/782,262 pg. 53-54 Section I, Section I A and I B); and 
controlling the network behavior, the controlling including:
sending content of services to the selected caches in the network, wherein data content of the service is preprocessed, the preprocessing including creating the several quality versions of the service ([0191]-[0196] disclosing storing “chunks” of video at different video rates for supporting various QoEs in the selected caches; disclosing not only the highest rates are stored such that the requested video can be delivered at the desired rate if it exists or transrated from a higher rate if the requested rate is not exactly matched by the available video rates in which the videos are cached by either the proactive or reactive techniques (e.g. MPV and LRU indicated above); See 61/782,262 pp 53-54 Section I),
delivering, by each selected cache storing at least one quality version of the service, related stored service content to user devices responsive to service requests by the user devices to a service provider ([0055] when a requested video is present in the cache providing a cache hit, the video is downloaded from the cache, see 61/782,262 pg. 8, lines 19-20); and 
based on the selecting and the deciding, sending requests to network components to switch over to the decided optimal network configuration ([0194] capacity is maximized by serving the maximum number of requests which logically would be served from the selected caches in accordance with the determined optimum requests to be served (i.e., the requests which can be served according to the optimization are sent to the appropriate caches which results in the optimum configuration). Dey selects the caches to which the content is distributed and further decides the optimum distribution of content, as well as determines whether to transrate an available quality version, cache a transrated version or fetch a version form the CDN when necessary and subsequently deliver the content to the user. As such, it is implicit in Dey that control is exerted on the network components to implement the optimization in a system in which the decisions are made in the eNodeB and must be communicated to the other network components in order to carry out the acts.).
Dey does not expressly disclose the following; however, Obhan is in the same field of endeavor and discloses estimating including estimating traffic load locations (Fig. 5, Col. 12, lines 45-65 Sub-corridors comprising cells, Col. 13, lines 30-42 disclosing actual load within one sub-corridor may be employed to predict load within an adjacent sub-corridor, for example, during a morning commute with traffic generally moving from left to right, load will increase in sub-corridor 512 before increasing by a similar level in sub-corridor 510, 508, 506 and 504. Thus, the loading experienced in sub-corridor 512 may be employed to predict load in cells 510, 508, 506 and 504 during later time periods.) (Emphasis added).
Further, the techniques of Obhan are similar to those of Dey in that the techniques of Obhan also perform a method comprising: 
collecting and receiving information of use of services in the network (Fig. 1, SYM Analytical engine 102, system operator parameters 104 and a database 106; Col. 5, lines 14-23 disclosing “The SYM analytical engine 102 couples to the wireless network infrastructure 108 of a wireless communication system. In its operation, the SYM analytical engine 102 receives current demand data 118 and potential demand data 120 from the wireless network”; Col. 5, lines 24-32 disclosing “The system operator parameters 104 include subscriber profiles 110 for a plurality of subscribers operating within the wireless communication system. The system operator parameters also include corridor rules for a plurality of corridors defined within the wireless communication system. The concept of corridors will be discussed in detail with reference to FIGS. 4 and 5. The system operator parameters 104 are typically provided by the system operator); 
analyzing network behavior (Col. 6, lines 16-22 disclosing, “In its implementation, the SYM analytical engine 102 is parameter driven. System operators define the parameters that control the computations of the analytical engine.) based on the information received, the analyzing including: 
continuously monitoring traffic load in the network in real-time (Col. 5, lines 50-54, “The current demand data 118 includes various real-time and periodic data inputs from the wireless network including the spectrum usage at each base station supported by the wireless network infrastructure 108), and estimating an estimated traffic load (Col. 6, lines 1-5, “the SYM system 100 continually predicts the spectrum usage in a subsequent time segment”) including traffic load locations in the network and network capacity needs for delivering the services from at least said continuously monitoring traffic load (Fig. 5, Col. 12, lines 45-65 Sub-corridors comprising cells, Col. 13, lines 30-42 disclosing actual load within one sub-corridor may be employed to predict load within an adjacent sub-corridor, for example, during a morning commute with traffic generally moving from left to right, load will increase in sub-corridor 512 before increasing by a similar level in sub-corridor 510, 508, 506 and 504. Thus, the loading experienced in sub-corridor 512 may be employed to predict load in cells 510, 508, 506 and 504 during later time periods.); 
based on the analysis: deciding an optimal network configuration to be used for supporting the estimated traffic load locations in the network (Col. 7, lines 2-10 “ the SYM system 100 continually predicts the spectrum usage in a subsequent time segment and interacts with the wireless communication system to attain a desired operation in the subsequent time segment. However, current (or previous) loading data is used in these determinations. Thus, the SYM system 100 does not directly intervene in servicing of communications by the base stations but provides operating rules that the wireless communication system employs in assigning resources within the system”).
Dey discloses techniques which are performed in cellular networks comprising multiple cells (Figs. 12A-12C) by one of three ways depending upon the architecture of the generation of wireless system used ([0158]-[0166] disclosing the 3GPP, 4G and more generally a tree architecture and the associated caches for distribution of content in association with mobility of the users between cells.). Based on the level of skill in the art presented in the prior art references, one of ordinary skill in the art would have understood that the SYM of Obhan as applied to the GSM architecture (Fig. 2, Col. 8, lines 41-53; Fig. 3;  Col. 9, lines 33-46) can be incorporated into the network architectures disclosed by Dey. One of ordinary skill in the art would have found a reasonable expectation of success in modifying the techniques of Dey to estimate the traffic load locations as taught by Obhan. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Dey to include the SYM of Obhan because the motivation lies in Obhan that this allows for system operators to maximize revenue (Col. 11, lines 47-51) based on business goals (Col. 5, lines 30-32).

Regarding claim 2, Dey discloses the method of claim 1, wherein the network behavior analysis is additionally performed on previous information of the use of services in the network ([0046]-[0047] Active User Set of users who have an active video session or have watched and are likely to again watch video when present in the cell; See 61/782,262 pg. 5, line 17 – pg. 6 line 13, pg. 34 Section II A. and IIB. first paragraph).

Regarding claim 3, Dey discloses the method of claim 1 wherein the network behavior analysis is performed in real-time of by noting unusual actions or departures from normal operation or the use of services in the network ([0046]-[0047] Active User Set of users in the cell who have an active video session or have watched and are likely to again watch video when present in the cell (use of services); See 61/782,262 pg. 5, line 17 – pg. 6 line 13, pg. 34 Section II A. and IIB. first paragraph) and by reacting with modifying the decisions and selections to be performed ([0058] the analysis is updated as active user set (AUS) of the cell is updated as users arrive and depart; See 61/782,262 pg. 9 , lines 15-16, pg. 35, Section III B).

Regarding claim 4, Dey discloses the method of claim 1 wherein slow or failing components are noted as unusual actions reacted to by modifying the decisions and selections to be performed ([0070] the techniques are adaptive to ensure no or minimal stalling of video playback; See 61/782,262 pg. 54 first paragraph Section I A).

Regarding claim 5, Dey discloses the method of claim 1 wherein the service to be delivered is customized as a mashup service by combining content from different sources as tv, social media, and/or other mashup feed based on user desires (Fig. 1, YouTube; See 61/782,262 pg. 5 Fig. 1).

Regarding claim 6, Dey discloses the method of claim 1 further comprising selecting a quality version of the service to be delivered for supporting the needed network capacity on the basis of the analysis ([0191]-[0196] disclosing storing “chunks” of video at different video rates for supporting various QoEs in the selected caches; disclosing not only the highest rates are stored such that the requested video can be delivered at the desired rate if it exists or downrated from a higher rate if the requested rate is not exactly matched by the available video rates; See 61/782,262 pp 53-54 Section I).

Regarding claim 7, Dey discloses the method of claim 1 wherein the data preprocessing includes individually tailoring the Quality Of Service (QoS) versions for the users on the basis of Quality Of Service (QoS) preferences, user profiles, device properties of the end user device, and/or contracts ([0047] User Preference Profile, See 61/782,262 pg. 6, lines 10-13; [0065] ensuring each delivered video meets a certain Quality of Experience (QoE), See 61/782,262 pg. 11, lines 8-14).

Regarding claim 8, Dey in view of Obhan further discloses the method of claim 1 the information of the use of services in the network includes network information of times and locations for traffic loads and peaks, congestion, and traffic patterns based on previous information (Dey: [0003] backhaul congestion, See 61/782,262 pg. 1, lines 15-27; Obhan: Col. 5, lines 41-49 disclosing “The corridor history 116 includes the historical loading within each corridor of the wireless communication system, trends that have been developed from such loading and additional information regarding the corridors defined within the wireless communication system. The historical loading levels may include loading levels for time of day, day of week, peak loading, minimum loading and other loading levels of interest for the corridors”).

Regarding claim 9, Dey discloses the method of claim 1 wherein the information of the use of services by users include usage and location of mobile terminals as well as information of Quality Of Service (QoS) preferences ([0047] based on the number of users who have, have watched, or likely will watch videos in the future in the particular cell, See 61/782,262 pg. 6, lines 5-10; [0065] ensuring each delivered video meets a certain Quality of Experience (QoE); See 61/782,262 pg. 11, lines 8-14).

Regarding claim 10, Dey discloses the method of claim 1 wherein the information of the use of services includes mash-up information about applications, type of service, trends of service usage, equipment information of user terminals, connected service providers, user profiles and content information (Fig. 1 Youtube, See 61/782,262 pg. 5 Fig. 1; [0003] video services and video applications , See 61/782,262 pg. 1, lines 15-27; [0046] trends of video popularity, see 61/782,262 pg. 5,line 17 – pg. 6, line 4; [0064] fading state of user’s wireless channel (e.g. effects of bandwidth of user terminals), See 61/782,262 pg. 54, paragraphs between fig. 1 and Section I A ; [0047], See 61/782,262 pg. 6, lines 5-15).

Regarding claim 11, Dey in view of Obhan discloses the method of claim 1 wherein the monitoring of the traffic load includes estimation of both location and time for traffic loads for the service to be delivered and consumed ([0047] probability that a user will watch a video in the cell in the future, See 61/782,262 pg. 6 lines 5-15, Fig. 25c; Obhan: Col. 13, lines 29-43 disclosing “Actual load within one sub-corridor may be employed to predict load within an adjacent sub-corridor…the loading experienced in sub-corridor 512 may be employed to predict load in cells 510, 508, 506 and 504 during later time periods.).

Regarding claim 12, Dey discloses the method of claim 1 wherein the network behavior is further controlled by defining routing, delay, throughput, latency, packet loss and signal to noise ratio of the service to be delivered (Fig. 4, See 61/782,262 pg. 13, Fig. 1; [0064] scheduling based on fading of the channel and wireless channel bandwidth (throughput) which are affected by the channel conditions of the wireless channel which conventionally involve SNR and adaptive modulation and coding schemes and packet loss, See 61/782,262 pg. 54 paragraphs between Fig. 1 and Section I A; [0065] the techniques consider delay requirements, See 61/782,262 pg. 54 Section I A takes into consideration maximum tolerable delay/latency; [0163] the system is designed with optimized routing of packets in the hierarchical cache, See 61/782,262 pg. 20).

Regarding claim 13, Dey discloses the method of claim 1 wherein the network behavior is further controlled by prioritizing given users with respect to delivery of content or the Quality Of Service (QoS) of the content to be delivered ([0045] scheduling to satisfy QoE (e.g. prioritizing the desired delay over other factors), See 61/782,262 pg. 5 ,lines 14-16, pg. 54 Section I A; [0066], See 61/782,262 pg. 11 lines 15-20).

Regarding claim 14, Dey discloses the method of claim 1 wherein the optimal network configuration includes decisions with respect to data encoding, signal coding, bandwidth, cell size, routing, bit rate, frequency reuse, antenna configuration and/or spectrum sharing which parameters are included in the requests sent to network components for network configuration ([0034] requests are received for video which are served from a cache, See 61/782,262 pg. 2 line 26 – pg. 3 line 4; [0064] See 61/782,262 pg. 54 paragraphs between Fig. 1 and Section I A;  [0065], See 61/782,262 pg. 11 line 8 – pg. 12 line 20; [0191]-[0196] disclosing storing “chunks” of video at different video rates for supporting various QoEs in the selected caches; disclosing not only the highest rates are stored such that the requested video can be delivered at the desired rate if it exists or downrated from a higher rate if the requested rate is not exactly matched by the available video rates, See 61/782,262 pp 53-54 Section I).

Regarding claim 15, Dey discloses the method of claim 1 wherein the network elements to be controlled include the caches and/or proxy caches for storing content of services to be delivered (Fig. 12C; [0163]-[0167], , See 61/782,262 pg. 19, line 10 – pg. 22 line 5).

Regarding claim 16, Dey discloses the method of claim 1 wherein the optimal network configuration includes decisions with respect to data offloading to extended networks (Fig. 1, [0040]-[0042] Disclosing conventional LTE cellular networks including Wi-Fi hotspots which include features such as SIPTO, LIPA, as well as seamless offload, , See 61/782,262 pg. 47 Section II A disclosing LTE and 4G; [0156] “seamless” mobility is a term in the art for offload or traffic steering between LTE and Wi-Fi radio access technologies, , See 61/782,262 pg. 15, lines 13-18).

Regarding claim 17, Dey discloses a system for content delivery of services in a mobile telecommunication network, the system comprising:
caches in the network (Fig. 16, Video Cache, [0041], See 61/782,262: pg. 54, Fig. 1) for content delivery of the services (this is a feature of intended use and is not positively recited as a feature of the caches. Dey discloses equivalent structures. It is recognized that equivalent structures in the prior art are necessarily capable of the same intended use; [0192]-[0193] disclosing caches satisfying ABR video requests, , See 61/782,262 pp 53-54 Section I);
a server of a service provider (Fig. 16, Content Delivery Network (CDN) comprising video processing, See 61/782,262 pg. 54, Fig. 1; [0204] videos stored in CDN servers, See 61/782,262 pg. 55 top of right hand column) for preprocessing data content of a service to be delivered, the preprocessing including creating several quality versions of the service and sending selected quality versions of the service to selected caches in the network (this is a feature of intended use and is not positively recited as a feature of the server of the service provider. Dey discloses equivalent structures. It is recognized that equivalent structures in the prior art are necessarily capable of the same intended use; [0204] servers in the CDN contain all available bit rates of the video,  See 61/782,262 pg. 55 top of right hand column; [0195] CDN network includes video processing, See 61/782,262 pg. 53, last paragraph in right hand column); and 
a server of a mobile operator (Fig. 1 Core network nodes such as PGW, SGW, MME and eNodeBs; Fig. 16 cache at eNodeB, See 61/782,262 pg. 5, Fig. 5; [0041] enodeBs at the RAN edge, See 61/782,262 pg. 4, lines 8-19; [0038] the invention can be practiced by processors configured with software in any node in the network, See 61/782,262 pg. 3 lin3 19 – pg. 4, line 7), the server having a computer program stored thereon which when executed by a processor causes the processor to:
collect and receive information of use of services in the network ([0046]-[0047] Active User Set of users in the cell who have an active video session or have watched and are likely to again watch video when present in the cell and user preference profile of probabilities a specific user will request specific video categories; See 61/782,262 pg. 5, line 17 – pg. 6 line 13, pg. 34 Section II A. and IIB. first paragraph)); 
analyze network behavior based on the information received and collected ([0047]-[0049] and Eq. 1-3; See 61/782,262 pg. 6, line 5 to pg. 7, line 16, pp 34-35, Section II B), the analyzing including:
continuously monitoring traffic load in the network in real-time ([0058] the active user set (AUS) of the cell is updated at the beginning and every time users arrive and depart; See 61/782,262 pg. 9 , lines 15-16, pg. 35, Section III B; [0075] disclosing utilization states that the backhaul is in at any given time; [0077] the scheduler offers the client the delay associated with the utilization state; [0078] “the scheduler allocates the RAN backhaul resource at the transmission rate selected by the client, only if enough space bandwidth is available.” This implicitly discloses that the scheduler is aware at any given time the resource utilization and uses this information to make scheduling decisions; See 61/782,262 pg. 13, line 5 – pg. 14, line 13); and 
estimating an estimated traffic load in the network ([0047]-[0049] and Eq. 1-3 disclosing user preference profile (UPP) defining the probability a user requests a video and the method determines the probability that a video will be requested by the active users in a cell (traffic load location); See 61/782,262 pg. 6, line 5 to pg. 7, line 16, pp 34-35, Section II B;) and capacity needs for delivering the services ([0076] disclosing the scheduler can predict the data rate required; [0199]-[0200] and the equations at top of column 1 on pg. 21 disclosing calculations for estimating the total load (bandwidth) of requested videos subject to available resources, See 61/782,262 pg. 54, section I A; [0191] , See 61/782,262 pg. 53, top of right hand column “providing flexibility to serve more concurrent video requests and improve users’ QoE,”) from at least said continuously monitoring traffic load ([0047]-[0049] UPP of an AUS is defined as the selection probability of each video category of the AUS (based on the AUS); [0199]-[0200] the estimations are disclosed as subject to available resources);
based on the analysis: 
decide an optimal network configuration to be used for supporting the estimated traffic load in the network  ([0199] the objective is to maximize capacity while meeting QoE requirements; See 61/782,262 pg. 53 last paragraph in right hand column – end of first paragraph beginning on pg. 54 disclosing the technique optimizes through tradeoffs in how the network delivers content; Fig. 1; [0157], See 61/782,262 pg. 15 line 19 – 16, line 6), 
select among the caches, including cache distribution, in the network to support the estimated traffic load locations in the network ([0155]-[0157] disclosing analyzing the movement of users around the network to select the appropriate cache for delivering the content, See 61/782,262 pg. 15, line 3- pg. 16,line 6; [0166]-[0169] disclosing further analyzing the AUS to determine the appropriate cache for delivering the content, See 6/782,262 pg. 21, line 14 – pg. 22, line 22; [0051] MPV distributes content to caches based on analysis of the most popular videos, see 61/782,262 pg. 7, line 21 – pg. 8, line 8; [0058] disclosing determining the most likely requested (MLR) content and distributing it to caches based on the analysis; See 61/782,262 pg. 8, line 12 – pg. 9, line 17);
control the network behavior, the control including, based on the selecting and the deciding, sending requests to network components to switch over to the decided optimal network configuration ([0194] capacity is maximized by serving the maximum number of requests which logically would be served from the selected caches in accordance with the determined optimum requests to be served (i.e., the requests which can be served according to the optimization are sent to the appropriate caches which results in the optimum configuration). Dey selects the caches to which the content is distributed and further decides the optimum distribution of content, as well as determines whether to transrate an available quality version, cache a transrated version or fetch a version form the CDN when necessary and subsequently deliver the content to the user. As such, it is implicit in Dey that control is exerted on the network components to implement the optimization in a system in which the decisions are made in the eNodeB and must be communicated to the other network components in order to carry out the acts.).
Dey does not expressly disclose the following; however, Obhan is in the same field of endeavor and discloses estimating including estimating traffic load locations (Fig. 5, Col. 12, lines 45-65 Sub-corridors comprising cells, Col. 13, lines 30-42 disclosing actual load within one sub-corridor may be employed to predict load within an adjacent sub-corridor, for example, during a morning commute with traffic generally moving from left to right, load will increase in sub-corridor 512 before increasing by a similar level in sub-corridor 510, 508, 506 and 504. Thus, the loading experienced in sub-corridor 512 may be employed to predict load in cells 510, 508, 506 and 504 during later time periods.) (Emphasis added).
Further, the techniques of Obhan are similar to those of Dey in that the techniques of Obhan also system configured to: 
collect and receive information of use of services in the network (Fig. 1, SYM Analytical engine 102, system operator parameters 104 and a database 106; Col. 5, lines 14-23 disclosing “The SYM analytical engine 102 couples to the wireless network infrastructure 108 of a wireless communication system. In its operation, the SYM analytical engine 102 receives current demand data 118 and potential demand data 120 from the wireless network”; Col. 5, lines 24-32 disclosing “The system operator parameters 104 include subscriber profiles 110 for a plurality of subscribers operating within the wireless communication system. The system operator parameters also include corridor rules for a plurality of corridors defined within the wireless communication system. The concept of corridors will be discussed in detail with reference to FIGS. 4 and 5. The system operator parameters 104 are typically provided by the system operator); 
analyze network behavior (Col. 6, lines 16-22 disclosing “In its implementation, the SYM analytical engine 102 is parameter driven. System operators define the parameters that control the computations of the analytical engine.) based on the information received and collected, the analyzing including: 
continuously monitoring traffic load in the network in real-time (Col. 5, lines 50-54, “The current demand data 118 includes various real-time and periodic data inputs from the wireless network including the spectrum usage at each base station supported by the wireless network infrastructure 108; Col. 6, lines 1-5, “the SYM system 100 continually predicts the spectrum usage in a subsequent time segment”), and estimating an estimated traffic load locations in the network and network capacity needs for delivering the services from at least said continuously monitoring traffic load (Fig. 5, Col. 12, lines 45-65 Sub-corridors comprising cells, Col. 13, lines 30-42 disclosing actual load within one sub-corridor may be employed to predict load within an adjacent sub-corridor, for example, during a morning commute with traffic generally moving from left to right, load will increase in sub-corridor 512 before increasing by a similar level in sub-corridor 510, 508, 506 and 504. Thus, the loading experienced in sub-corridor 512 may be employed to predict load in cells 510, 508, 506 and 504 during later time periods.); 
based on the analysis: decide an optimal network configuration to be used for supporting the estimated traffic load locations in the network (Col. 7, lines 2-10 “ the SYM system 100 continually predicts the spectrum usage in a subsequent time segment and interacts with the wireless communication system to attain a desired operation in the subsequent time segment. However, current (or previous) loading data is used in these determinations. Thus, the SYM system 100 does not directly intervene in servicing of communications by the base stations but provides operating rules that the wireless communication system employs in assigning resources within the system”).
Dey discloses techniques which are performed in cellular networks comprising multiple cells (Figs. 12A-12C) by one of three ways depending upon the architecture of the generation of wireless system used ([0158]-[0166] disclosing the 3GPP, 4G and more generally a tree architecture and the associated caches for distribution of content in association with mobility of the users between cells.). Based on the level of skill in the art presented in the prior art references, one of ordinary skill in the art would have understood that the SYM of Obhan as applied to the GSM architecture (Fig. 2, Col. 8, lines 41-53; Fig. 3;  Col. 9, lines 33-46) can be incorporated into the network architectures disclosed by Dey. One of ordinary skill in the art would have found a reasonable expectation of success in modifying the techniques of Dey to estimate the traffic load locations as taught by Obhan. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Dey to include the SYM of Obhan because the motivation lies in Obhan that this allows for system operators to maximize revenue (Col. 11, lines 47-51) based on business goals (Col. 5, lines 30-32).

Regarding claim 19, Dey discloses the system of claim 17 wherein in collecting and receiving information, the computer program, when executed by the processor further cause the processor to further select a quality version of the service to be delivered and consumed for supporting the needed network capacity on the basis of the analysis ([0047]-[0049] and Eq. 1-3, See 61/782,262 pg. 6, line 5 to pg. 7, line 16, pp 34-35, Section II B; [0078]-[0081], , See 61/782,262 pg. 13- pg. 14, line 13; [0191]-[0196]), See 61/782,262 pp 53-54 Section I).

Regarding claim 20, Dey discloses the system of claim 17 further comprising an extended network as a part of the telecommunication network for content offloading ([0042] disclosing Wi-Fi hot spots which are capable of performing the intended use of “for content offloading”, See 61/782,262 pg. 46, paragraph under Section I A heading).

Regarding claim 21, Dey discloses the system of claim 20 wherein the extended network is a Wifi network ([0042] disclosing Wi-Fi hot spots, See 61/782,262: pg. 46, paragraph under Section I A heading).

Regarding claim 22, Dey discloses a non-transitory computer program storage medium to be used for delivering content of services in a telecommunications network, the storage medium having a computer program stored thereon which when executed by a processor causes the processor to:
receive information of use of services in the network ([0046]-[0047] Active User Set of users in the cell who have an active video session or have watched and are likely to again watch video when present in the cell and user preference profile of probabilities a specific user will request specific video categories; See 61/782,262 pg. 5, line 17 – pg. 6 line 13, pg. 34 Section II A. and IIB. first paragraph)); 
analyze network behavior based on the information received ([0047]-[0049] and Eq. 1-3; See 61/782,262 pg. 6, line 5 to pg. 7, line 16, pp 34-35, Section II B), the analyzing including:
continuously monitoring traffic load in the network ([0058] the active user set (AUS) of the cell is updated at the beginning and every time users arrive and depart; See 61/782,262 pg. 9 , lines 15-16, pg. 35, Section III B; [0075] disclosing utilization states that the backhaul is in at any given time; [0077] the scheduler offers the client the delay associated with the utilization state; [0078] “the scheduler allocates the RAN backhaul resource at the transmission rate selected by the client, only if enough space bandwidth is available.” This implicitly discloses that the scheduler is aware at any given time the resource utilization and uses this information to make scheduling decisions; See 61/782,262 pg. 13, line 5 – pg. 14, line 13), and 
estimating an estimated traffic load in the network ([0047]-[0049] and Eq. 1-3 disclosing user preference profile (UPP) defining the probability a user requests a video and the method determines the probability that a video will be requested by the active users in a cell (traffic load location); See 61/782,262 pg. 6, line 5 to pg. 7, line 16, pp 34-35, Section II B;) and network capacity needs for delivering the services ([0076] disclosing the scheduler can predict the data rate required; [0199]-[0200] and the equations at top of column 1 on pg. 21 disclosing calculations for estimating the total load (bandwidth) of requested videos subject to available resources, See 61/782,262 pg. 54, section I A; [0191] , See 61/782,262 pg. 53, top of right hand column “providing flexibility to serve more concurrent video requests and improve users’ QoE,”);
based on the analysis: 
decide an optimal network configuration to be used for supporting the estimated traffic load in the network ([0199] the objective is to maximize capacity while meeting QoE requirements; See 61/782,262 pg. 53 last paragraph in right hand column – end of first paragraph beginning on pg. 54 disclosing the technique optimizes through tradeoffs in how the network delivers content; Fig. 1; [0157], See 61/782,262 pg. 15 line 19 – 16, line 6), 
select caches, including cache distribution, in the network to support the estimated traffic load locations in the network ([0155]-[0157] disclosing analyzing the movement of users around the network to select the appropriate cache for delivering the content, See 61/782,262 pg. 15, line 3- pg. 16,line 6; [0166]-[0169] disclosing further analyzing the AUS to determine the appropriate cache for delivering the content, See 6/782,262 pg. 21, line 14 – pg. 22, line 22; [0051] MPV distributes content to caches based on analysis of the most popular videos, see 61/782,262 pg. 7, line 21 – pg. 8, line 8; [0058] disclosing determining the most likely requested (MLR) content and distributing it to caches based on the analysis; See 61/782,262 pg. 8, line 12 – pg. 9, line 17), 
define several quality versions of a service in accordance with the estimated traffic load ([0191]-[0196] disclosing adaptable bit rate (ABR) streaming comprising storing “chunks” of video at different video rates for supporting various QoEs in the selected caches; disclosing not only the highest rates are stored such that the requested video can be delivered at the desired rate if it exists or downrated from a higher rate if the requested rate is not exactly matched by the available video rates in which the videos are cached by either the proactive or reactive techniques (e.g. MPV and LRU indicated above), See 61/782,262 pp 53-54 Section I; [0205] disclosing the quality directly related to the video bit rate (i.e., each video bit rate is a quality version); see 61/782,262 pg. 55, top of right hand column;  [0194] given a constraint such as available bandwidth, the techniques determine which rates of vides to be cached or transrated (converted to a lower rate) based on the equations on pg. 21; See 61/782,262 pg. 53-54 Section I, Section I A and I B); and
control the network behavior, the control including:
sending content of services to the selected caches in the network, wherein data content of the service is preprocessed, the preprocessing including creating the several quality versions of the service ([0191]-[0196] disclosing storing “chunks” of video at different video rates for supporting various QoEs in the selected caches; disclosing not only the highest rates are stored such that the requested video can be delivered at the desired rate if it exists or transrated from a higher rate if the requested rate is not exactly matched by the available video rates in which the videos are cached by either the proactive or reactive techniques (e.g. MPV and LRU indicated above); See 61/782,262 pp 53-54 Section I), 
delivering, by each selected cache storing at least one Quality version of the service, related stored service content to user devices responsive to service requests by the user devices to a service provider ([0055] when a requested video is present in the cache providing a cache hit, the video is downloaded from the cache, see 61/782,262 pg. 8, lines 19-20), and
based on the selecting and the deciding, sending requests to network components to switch over to the decided optimal network configuration ([0194] capacity is maximized by serving the maximum number of requests which logically would be served from the selected caches in accordance with the determined optimum requests to be served (i.e., the requests which can be served according to the optimization are sent to the appropriate caches which results in the optimum configuration). Dey selects the caches to which the content is distributed and further decides the optimum distribution of content, as well as determines whether to transrate an available quality version, cache a transrated version or fetch a version form the CDN when necessary and subsequently deliver the content to the user. As such, it is implicit in Dey that control is exerted on the network components to implement the optimization in a system in which the decisions are made in the eNodeB and must be communicated to the other network components in order to carry out the acts).
Dey does not expressly disclose the following; however, Obhan is in the same field of endeavor and discloses estimating including estimating traffic load locations (Fig. 5, Col. 12, lines 45-65 Sub-corridors comprising cells, Col. 13, lines 30-42 disclosing actual load within one sub-corridor may be employed to predict load within an adjacent sub-corridor, for example, during a morning commute with traffic generally moving from left to right, load will increase in sub-corridor 512 before increasing by a similar level in sub-corridor 510, 508, 506 and 504. Thus, the loading experienced in sub-corridor 512 may be employed to predict load in cells 510, 508, 506 and 504 during later time periods.) (Emphasis added).
Further, the techniques of Obhan are similar to those of Dey in that the techniques of Obhan also perform techniques to: 
receive information of use of services in the network (Fig. 1, SYM Analytical engine 102, system operator parameters 104 and a database 106; Col. 5, lines 14-23 disclosing “The SYM analytical engine 102 couples to the wireless network infrastructure 108 of a wireless communication system. In its operation, the SYM analytical engine 102 receives current demand data 118 and potential demand data 120 from the wireless network”; Col. 5, lines 24-32 disclosing “The system operator parameters 104 include subscriber profiles 110 for a plurality of subscribers operating within the wireless communication system. The system operator parameters also include corridor rules for a plurality of corridors defined within the wireless communication system. The concept of corridors will be discussed in detail with reference to FIGS. 4 and 5. The system operator parameters 104 are typically provided by the system operator); 
analyze network behavior (Col. 6, lines 16-22 disclosing “In its implementation, the SYM analytical engine 102 is parameter driven. System operators define the parameters that control the computations of the analytical engine.)  based on the information received, the analyzing including: 
continuously monitoring traffic load in the network in real-time (Col. 5, lines 50-54, “The current demand data 118 includes various real-time and periodic data inputs from the wireless network including the spectrum usage at each base station supported by the wireless network infrastructure 108), and estimating an estimated traffic load (Col. 6, lines 1-5, “the SYM system 100 continually predicts the spectrum usage in a subsequent time segment”) including traffic load locations in the network and network capacity needs for delivering the services (Fig. 5, Col. 12, lines 45-65 Sub-corridors comprising cells, Col. 13, lines 30-42 disclosing actual load within one sub-corridor may be employed to predict load within an adjacent sub-corridor, for example, during a morning commute with traffic generally moving from left to right, load will increase in sub-corridor 512 before increasing by a similar level in sub-corridor 510, 508, 506 and 504. Thus, the loading experienced in sub-corridor 512 may be employed to predict load in cells 510, 508, 506 and 504 during later time periods.); 
based on the analysis: decide an optimal network configuration to be used for supporting the estimated traffic load locations in the network (Col. 7, lines 2-10 “ the SYM system 100 continually predicts the spectrum usage in a subsequent time segment and interacts with the wireless communication system to attain a desired operation in the subsequent time segment. However, current (or previous) loading data is used in these determinations. Thus, the SYM system 100 does not directly intervene in servicing of communications by the base stations but provides operating rules that the wireless communication system employs in assigning resources within the system”).
Dey discloses techniques which are performed in cellular networks comprising multiple cells (Figs. 12A-12C) by one of three ways depending upon the architecture of the generation of wireless system used ([0158]-[0166] disclosing the 3GPP, 4G and more generally a tree architecture and the associated caches for distribution of content in association with mobility of the users between cells.). Based on the level of skill in the art presented in the prior art references, one of ordinary skill in the art would have understood that the SYM of Obhan as applied to the GSM architecture (Fig. 2, Col. 8, lines 41-53; Fig. 3;  Col. 9, lines 33-46) can be incorporated into the network architectures disclosed by Dey. One of ordinary skill in the art would have found a reasonable expectation of success in modifying the techniques of Dey to estimate the traffic load locations as taught by Obhan. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Dey to include the SYM of Obhan because the motivation lies in Obhan that this allows for system operators to maximize revenue (Col. 11, lines 47-51) based on business goals (Col. 5, lines 30-32).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dey et al. (US 2014/0280679 A1), support for which is disclosed in provisional application serial number 61/782,262 to which Dey claims priority, in view of Obhan (U.S. Patent No. 6,366,780) as applied to claim 17 above, further in view of Jadallah et al. (US 2012/0311126 A1).

Regarding claim 18, Dey suggests the system of claim 17 wherein the server of the service provider provides the service ([0044] disclosing video requests that cannot be served form the cache are served by the CDN, See 61/782,262 pg. 4, line 24-25) but does not disclose the following; however, Jadallah suggests and sends the information of the use of services to the server of the mobile operator ([0084] disclosing the CDN sends information about the services). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Jadallah in the invention of Dey because Jadallah teaches this can aid in re-routing requests form a congested CDN to a non-congested CDN in order to improve QoE ([0084]).

Response to Arguments
The following remarks are responsive to applicant’s arguments filed in the appeal brief on 17 January 2020.

A.	Rejection of claims 17-22 under 35 U.S.C. § 112(a)
Applicant’s arguments (See appeal brief submitted on 17 January 2020, Section A. pp 8-12) are moot because this grounds of rejection was withdrawn in the examiner’s answer mailed on 05 March 2020.

B.	Rejection of claim 22 un 35 U.S.C. § 112(b)
Applicant’s arguments (See appeal brief submitted on 17 January 2020, Section B. pg. 12) are moot because this grounds of rejection was withdrawn in the examiner’s answer mailed on 05 March 2020.

C.	Rejection of claims 1-17 and 19-22 under 35 U.S.C. § 102(a)(2)
In response to applicant’s with respect to the feature “continuously monitoring traffic load in the network in real-time” of claim 1 (See appeal brief submitted on 17 January 2020, Section C. pp 13 line 11 – pg. 15 line 10) and similar features in claims 17 and 22 (See appeal brief submitted on 17 January 2020, pp 16-18 and pp 19-21) , examiner maintains the rebuttal arguments with respect to this feature as set forth in the examiner’s answer mailed on 05 March 2020 at pg. 3 Section C. – pg. 5.
Further, the new grounds of rejection presented herein cites portions of Obhan (U.S. Patent No. 6,366,780) which also expressly discloses such features (See Obhan: Col. 5, lines 50-54, “The current demand data 118 includes various real-time and periodic data inputs from the wireless network including the spectrum usage at each base station supported by the wireless network infrastructure 108).
 Applicant’s assertion with respect to the feature “estimating…network capacity needs for delivering services from at least said continuously monitoring traffic load” (See appeal brief submitted on 17 January 2020, Section C. pg. 15 line 11-29), applicant does not provide any substantive argument with respect to this feature; therefore, the assertion is not persuasive.
With respect the arguments as they relate to “estimating traffic load locations” (See appeal brief submitted on 17 January 2020, Section C. pg. 15, line 11 – pg. 16 line 2 and repetitive arguments at pg. 18, line 7-18 and pg. 21 lines 3-14), the arguments are moot based on the new grounds of rejection using newly cited reference Ohban the presented aboven.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500.  The examiner can normally be reached on 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461        

/HUY D VU/               Supervisory Patent Examiner, Art Unit 2461                                                                                                                                                                                                                                                                                                                                                                          
/JAMES A KRAMER/               Director, Art Unit 2400